Citation Nr: 1720796	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  08-26 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an effective date earlier than May 8, 2001, for the award of service connection for two vessel coronary artery disease/ischemic heart disease (CAD).

2.  Entitlement to an initial rating in excess of 60 percent for service-connected CAD.

3.  Whether new and material evidence has been received to reopen a claim for service connection for obstructive lung disease.

4.  Entitlement to service connection for a gastrointestinal disorder, to include gastroesophageal reflux disease (GERD).


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to May 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2007 and February 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

With regard to the claim to reopen, regardless of any RO determination, the Board must address the question of whether new and material evidence to reopen the claim has been received because the matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

In January 2012, the Board granted service connection for CAD on a presumptive basis as due to exposure to herbicidal agents, and remanded the issues of whether new and material evidence had been submitted to reopen the claim for service connection for obstructive lung disease; entitlement to service connection for GERD and a psychiatric disorder; and entitlement to a total disability rating based on individual unemployability (TDIU).  With regard to the Veteran's petition to reopen and his claims for service connection, the Board remanded the claims for further development, including obtaining outstanding Social Security Administration (SSA) records, private medical records, and VA treatment records, and to give him the opportunity to identify additional records.  With regard to the claim for a TDIU, the Board directed the agency of original jurisdiction (AOJ) to issue a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).

In February 2012, the AOJ effectuated the Board's decision, and assigned a 60 percent disability rating for CAD, effective April 12, 2001.  In December 2012, the Veteran expressed disagreement with the initial rating and effective date.

In a June 2015 rating decision, the AOJ granted a TDIU, effective December 12, 2007, as well as entitlement to Dependents' Educational Assistance.  The AOJ also determined that there was clear and unmistakable error (CUE) in the February 2012 rating decision that assigned the effective date of April 12, 2001, for the award of service connection for CAD, and awarded an effective date of May 8, 2001.

In an April 2016 rating decision, the AOJ granted service connection for posttraumatic stress disorder with unspecified depressive disorder, and assigned a 50 percent evaluation, effective September 19, 2005.

The Veteran has not expressed disagreement with either the June 2015 or the April 2016 rating decisions.  As such, the Board finds that the rating decisions represent a full grant of the benefits sought with respect to entitlement to service connection for a psychiatric disorder and entitlement to a TDIU, and these matters are no longer in appellate status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1977); Locklear v. Shinseki, 24 Vet. App. 311 (2011).

Additional evidence was added to the record after the issuance of the June 2015 statement of the case and the July 2016 supplemental statement of the case.  This evidence is either duplicative of the evidence previously considered by the AOJ; is irrelevant to the claims decided herein; or relates to the initial CAD rating that is being remanded for further development, the AOJ will have an opportunity to review this evidence in the first instance. See 38 C.F.R. § 20.1304 (2016).  

The issue of entitlement to an initial rating in excess of 60 percent for CAD is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  Prior to May 8, 2001, there was no informal or formal claim, for entitlement to service connection for CAD.

2.  In a final decision issued in November 1996, the RO denied the claim of entitlement to service connection for obstructive lung disease.  He did not express timely disagreement with the decision, and new evidence was not added within one year of the notice of that decision.

3.  Additional evidence associated with the claims file since the November 1996 rating decision is cumulative or redundant of the evidence of record at the time of the prior denial, and does not relate to unestablished facts necessary to substantiate the claim for service connection for obstructive lung disease or raise a reasonable possibility of substantiating the claim.

4.  The Veteran's currently-diagnosed GERD is not related to a disease or injury in military service, to include exposure to herbicidal agents.



CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to May 8, 2001, for the award of service connection for CAD have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.400 (2016).

2.  The November 1996 rating decision in which the RO denied the claim for service connection for obstructive lung disease is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 3.104, 20.302, 20.1103 (2016).

3.  The criteria for reopening the claim for service connection for obstructive lung disease are not met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).

4.  The criteria for service connection for service connection for GERD have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans has not alleged any failure in VA's duty notify or assist in substantiating his claims.  The Board may proceed to the merits of the claims.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Effective Date for the Award of CAD

Generally, the effective date for an award based on an original claim or a claim reopened after a final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore.  38 U.S.C.A. § 5110(a).  If, however, a claim for service connection is received within a year following separation from service, the effective date will be the day following separation; otherwise, the effective date is the date of the claim.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  

When an award is based on a claim to reopen a previously denied claim, the effective date will be the date of receipt of the new claim or the date entitlement arose, whichever is later, unless new and material evidence was received within the relevant appeal period.  38 C.F.R. § 3.400(q). 

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  A claim is defined by regulation as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p). Prior to regulatory changes in 2015, any communication or action that demonstrated an intent to apply for an identified benefit could be considered an informal claim.  38 C.F.R. § 3.155(a) (2014).  Such an informal claim must have identified the benefit sought.  Id.

In the case of a liberalizing law or issue, 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a); an award may be made effective prior to the date of claim, if the claimant met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law or VA issue and that such eligibility existed continuously from that date to the date of claim or administrative determination of entitlement.  These provisions apply to original and reopened claims, as well as claims for increase.  Id.; see also McCay v. Brown, 9 Vet. App. 183, (1996), aff'd, 106 F.3d 1577 (Fed. Cir. 1997). 

In such cases, the effective date of the award or increase shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the liberalizing law or VA issue.  38 C.F.R. § 3.114 (a).  If a claim is reviewed on the initiative of VA within one year from the effective date of the law or VA issue, or at the request of a claimant received within one year from that date, benefits may be authorized from the effective date of the law or VA issue.  38 C.F.R. § 3.114(a)(1).  If a claim is reviewed on the initiative of VA more than one year after the effective date of the law or VA issue, benefits may be authorized for a period of one year prior to the date of administrative determination of entitlement.  38 C.F.R. § 3.114 (a)(2).  If a claim is reviewed at the request of the claimant more than one year after the effective date of the law or VA issue, benefits may be authorized for a period of one year prior to the date of receipt of such request. 38 C.F.R. § 3.114 (a)(3).

In cases involving presumptive service connection based on exposure to herbicidal agents, 38 C.F.R. § 3.816 sets forth effective date rules required by orders of the United States District Court in Nehmer v. U.S. Department of Veterans Affairs, No. CV-86-6160 (N.D. Cal. May 17, 1991) (Nehmer Stipulation).  For purposes of this section, a Nehmer class member includes a Vietnam Veteran who has a covered herbicidal disease.  As the record documents that the Veteran served in Vietnam during the Vietnam War era, he is a Vietnam Veteran as defined in the regulations.  

According to 38 C.F.R. § 3.816(b)(2), a "covered herbicide disease" includes diseases for which the Secretary of Veterans Affairs has established a presumption of service connection before October 1, 2002 pursuant to the Agent Orange Act of 1991.  Ischemic heart disease, which includes CAD, was added to the list of presumptive disabilities on August 31, 2010.  75 Fed. Reg. 53, 202 (August 31, 2010).  Notwithstanding the language of 38 C.F.R. § 3.816, notice accompanying the issuance of the final August 31, 2010, rule specified that the Nehmer provisions applied to the newly covered diseases, to include CAD.  Id.  

In addition, the final rule makes clear that the effective date of this rule is the date of publication in the Federal Register, or August 31, 2010.  Id (as the governing statute mandates that the effective date of the new regulation be the date of issuance of the final rule, the Secretary has no discretion to set an effective date for the new presumptions earlier than the date the final regulation is issued). 

Specific to Nehmer class members, if VA denied compensation for the same covered herbicide disease in a decision issued between September 25, 1985, and May 3, 1989, the effective date of the award will be the later of the date VA received the claim on which the prior denial was based or the date the disability arose.  38 C.F.R. § 3.816(c)(1).  If the class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease (i.e. August 31, 2010 for CAD), the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose.  38 C.F.R. § 3.816(c)(2).  If the class member's claim referred to in § 3.816 (c)(1) and § 3.816(c)(2) was received within one year of the class member's separation from service, the effective date of the award shall be the day following the date of the class member's separation from active service.   38 C.F.R. § 3.816(c)(3).

VA is required to identify and act on informal claims for benefits. 38 U.S.C.A.         § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  See also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution. If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim. 

On April 12, 2001, the Veteran filed a claim for nonservice-connected pension, alleging that emphysema rendered him unable to work.  In connection with the claim, the AOJ obtained VA treatment records in September 2001, including a May 8, 2001, VA treatment record that noted the Veteran's complaint of exertional chest pain.  The treatment provider noted that symptoms were suggestive of coronary disease, and he was advised to take aspirin on a daily basis.  

In August 2001, a cardiac catheterization revealed two-vessel CAD with inferior hypokinesis.  Entitlement to nonservice-connected pension for CAD was granted in a February 2002 rating decision, effective April 12, 2001.  In November 2006, the Veteran filed a claim for service connection for CAD.  In the February 2012 rating decision on appeal, the AOJ effectuated the Board's decision, and assigned an April 12, 2001, effective date for the award of service connection.  A June 2015 rating decision determined that there was CUE in the February 2012 rating decision, and assigned an effective date of May 8, 2001.

Although the Veteran appealed the assigned effective date, he has not provided any specific argument as to why the May 8, 2001 date is incorrect.

The RO has recognized the April 2001 pension claim as the earliest claim for service connection for coronary artery disease, although that claim did not mention service connection or heart disease.  There is no evidence of any earlier claim.

As his claim for CAD was received by VA before the effective date of the regulation establishing a presumptive service connection for such disease (i.e. August 31, 2010), the effective date of the award will be the later of the date of receipt for the Veteran's claim or the date entitlement arose.  See 38 C.F.R. § 3.816(c)(2).  

In this case the latter date is May 8, 2001, when CAD was initially shown.  

As noted in the June 2015 rating decision, the AOJ assigned the effective date of May 8, 2001, based on the VA treatment record showing a complaint of chest pains, and the impression of CAD.  Although prior VA treatment records reflect complaints of chest pains, these were reported in connection with pulmonary disease and there was no pending claim prior to April 2001.  

Based on the foregoing, an effective date earlier than May 8, 2001, for the award of service connection for CAD is not assignable, and the claim must be denied, as it is without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

III.  New and Material Evidence

Rating actions are final and binding based on the evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from the notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. § 3.160(d), 20.200, 20.201, 20.202, 20.302(a) (2016).

However, if new and material evidence is presented or secured, VA shall reopen and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2014).  "New and material evidence" is defined as evidence not previously submitted to the agency decision makers which is neither cumulative or redundant, which by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The question of whether newly submitted evidence raises a reasonable possibility of substantiating the claim is a component of the question of what evidence is new and material, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran's claim for service connection for obstructive lung disease was denied in a November 1996 rating decision.  At the time of the November 1996 rating decision, the evidence of record included service treatment records, VA treatment records, and a September 1996 VA examination.  The RO noted that, despite a complaint of shortness of breath on his May 1970 report of medical history, the discharge examination revealed normal chest and lungs.  The RO concluded that there was no evidence of record relating the obstructive lung disease to military service, to include exposure to herbicidal agents.

Although notified of the decision and his appellate rights, he did not enter a notice of disagreement with that decision.  No evidence was received within a year of the notice of the rating decision.  No further communication regarding his claim for a lung disorder was received until November 2006, when VA received his informal petition to reopen such claim.  

The provisions of 38 C.F.R. § 3.156(b) provide that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the period.  However, no evidence was received prior to the expiration of the appeal period after the 1996 decision and the regulation is inapplicable.  See Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011).  Furthermore, 38 C.F.R. § 3.156(c) is also inapplicable, as the Veteran's service treatment records were of record at the time of the November 1996 rating decision. Therefore, the November 1996 rating decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104, 20.302, 20.1103.

Evidence added to the record since the November 1996 rating decision includes the Veteran's lay statements, VA treatment records, and a May 2016 VA examination.  However, the Board finds that such evidence is cumulative and redundant of the evidence of record at the time of the prior decision, and it does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for obstructive lung disease.

The November 1996 denial was based on the absence of evidence relating obstructive lung disease to military service, to include exposure to herbicidal agents.  The newly received evidence likewise does not pertain to a relationship between his obstructive lung disease and his military service, to include his exposure to herbicidal agents.  The Veteran's VA treatment records reflect continued treatment for chronic obstructive lung disease.  However, they do not relate this diagnosis to military service, and the May 2016 VA examiner opined that, despite his complaint of shortness of breath in service, given his history of smoking since the age of seven, it was more likely than not that his obstructive lung disease was related to tobacco use.

The Veteran's statements, do not raised any new arguments or provide new evidence. Instead, he has merely reiterates that service connection is warranted based on his exposure to herbicidal agents, including Agent Orange.  Such statements are duplicative of those made in connection with his prior claim.

Therefore, the Board finds that the newly received evidence is cumulative and redundant of the evidence of record at the time of the prior decision and does not raise a reasonable possibility of substantiating the claim.  Consequently, new and material evidence has not been received to reopen his claim of service connection for obstructive lung disease, and the petition to reopen is denied.

IV.  Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection requires evidence of a current disability, in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].  

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, to include peptic ulcers, including gastric or duodenal, are presumed to have been incurred in service if they manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestation of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

A presumption exists for Veterans who served in Republic of Vietnam during the Vietnam era where exposed to herbicides.  Certain diseases associated with exposure to herbicide agents will be considered to have been incurred in service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  However, gastrointestinal disorders, to include GERD, are not listed as presumptively related to herbicidal agents.

When a claimed disorder is not included as a presumptive disorder, direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact incurred during service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Lay evidence is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition is capable of lay observation and may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature."  

Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

With regard to the first element of service connection, a present disability, the Veteran's VA treatment records reflect a diagnosis of and treatment for GERD.  See, e.g., May 2008 VA Physical Therapy Consult.  Thus, the first element of service connection is met.

The Veteran's service treatment records are silent for any complaints related to GERD or a gastrointestinal disorder.  In his May 1970 report of medical history, despite reporting a number of problems, including shortness of breath, cramps, and problems with his knees, he explicitly denied frequent indigestion and stomach, liver, or intestines trouble.  His May 1970 discharge examination was silent for any gastrointestinal problem(s) or disorder(s).  He has never stated that symptoms associated with GERD began while he was in-service.  Insofar as he attributes his GERD to his exposure to herbicidal agents, because the Veteran served in the Republic of Vietnam, he is presumed to have been exposed to herbicides, including Agent Orange.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  Thus, the in-service element of the claim is met.

As to the nexus element of service connection, the Board notes that service connection can be established on a direct basis, as well as a presumptive basis.  With regard to presumptive service connection, the Veteran has never alleged that a gastrointestinal disorders manifested to a compensable degree within one year from separation from active duty service, or that his symptoms began in service and that the continued to the present.  Thus, the provisions of 38 C.F.R. § 3.303(b) and 38 C.F.R. § 3.309(a) do not apply as to these claims, and the Board finds that presumptive service connection is not warranted for a gastrointestinal disorder.

The Board further notes that gastrointestinal disorders, including GERD, are not among the presumptive diseases associated with exposure to herbicides listed in 38 C.F.R. § 3.309(e).  Nevertheless, service connection for a disability claimed as due to herbicide exposure may also be established by showing that a disability is, in fact, causally linked to such exposure.  See Combee, supra.

With regard to direct service connection, there is no probative evidence or opinion of record that suggests a nexus between any incident in service, to include exposure to herbicides, and the Veteran's GERD.  Indeed, none of the post-service medical treatment records reflect any such opinion or comment to that effect, and he has not intimated that any such evidence or opinion exists.  Furthermore, there is no competent evidence indicating a relationship between the Veteran's GERD and his military service, include his presumed exposure to herbicidal agents.

No VA examination was conducted in this case, nor is one warranted.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  With respect to the third factor above, the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case there is no indication that the claimed GERD may be related to service.  The Veteran's mere contention that the GERD is related to herbicide exposure is insufficient to trigger the duty to get an examination, much less to establish a link.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (an assertion that one condition caused another is insufficient to connect to trigger the duty to provide an examination).

Although lay persons are competent to report symptoms or other matters within their personal knowledge, and to provide opinions on some medical matters (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), here, the specific matters of the diagnosis and etiology of a gastrointestinal disorder are complex medical matters that fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007) (providing that lay persons are not competent to diagnose cancer).  Specifically, the question of causation of such disorders involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  In this regard, such an opinion requires specialized knowledge of the gastrointestinal system and the impact exposure to herbicides has on such systems.  The Veteran is not shown to have the necessary training and expertise, to provide a competent opinion as to the causes of GERD or the effects of herbicide exposure.

Absent competent and credible evidence linking GERD to a disease or injury in service; the evidence is against the claim.  As such, reasonable doubt does not arise and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

An effective date earlier than May 8, 2001, for the award of service connection for CAD is denied.

New and material evidence having not been received; the claim for service connection for obstructive lung disease is not reopened.

Service connection for a gastrointestinal disorder, to include GERD, is denied.


REMAND

The most recent VA examination to assess the severity of CAD was in February 2012.  However, evidence associated with the record indicates a possible worsening since that examination.  The February 2012 VA examiner indicated that the Veteran's metabolic equivalent of task (METs) was 5.  However, an October 2016 VA treatment record notes METs of 1. VA has a duty to afford the Veteran a new examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current f severity of his service-connected CAD.  The examiner should review the record, to include a copy of this Remand.  Any indicated, studies, and tests should be conducted.  


4.  If any benefits sought on appeal remains denied issue a Supplemental Statement of the Case.  Then, the case should be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


